Walker, J.
We are satisfied that justice has been done in this case. It is true that a landlord may be made a co-défendant with his tenant, when the tenant is sued for the possession of the land, and he may also defend in the name of his tenant. In this case, Samuel M. Ealston purchased the land after suit was brought; in other words, bought a law-suit. On the trial, his deed was admitted in evidence; no testimony which he offered was rejected; .he had the full benefit of any defence he was able to set up. Under this state of facts, shall a new trial be granted in order that another jury may pass upon the same evidence? The present verdict is right; it was rendered after Samuel M. Ealston had exhibited his title and urged all he had to say in its favor. We can see no good reason for remanding the case. Perhaps if we thought that justice had not been done, we might seize upon this as a ground upon which to set aside the .verdict; though during the present term, in the case of Eichardson vs. Harvey, from Floyd, we held, that in proceeding to eject a sub-tenant, holding under the party renting the land, it is discretionary with the Court to allow the party renting to be made a party to the suit, or to require him to defend in the name of his sub-tenant. Of course, if the discretion of the Court were abused, this Court would correct it. 'We see no abuse of discretion in this case.
Judgment affirmed.